DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I (drawn to a bedding device), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/12/2022.
	Additionally, Applicant’s election without traverse of Species 2 (Figs. 4-7, bedding device being of a pillow) in the reply filed on 06/12/2022 is acknowledged.

Status of the Application

	Claim 14 has been examined in this application.  This communication is the first action on merits.  

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 10722055 B2).
In regards to Claim 14, Ho teaches: A bedding device (Fig. 1), being a pillow (1 – Fig. 1, Col 5 Lines 21-22), and comprising: at least one adjusting unit (8 – Fig. 2) is able to adjust a height of the pillow (Col 6 Lines 25-31); at least one human measurement module (4 – Fig. 1) is able to measure a three-dimensional surface morphology of a human (Col 5 Lines 35-39, “the central information processor 4 may receive information from the sensor 3, recognize whether the sleeper is lying supine or laterally, and acquire positional information of the head of the sleeper” | see note #1 below) and/or a quilt covering the human, is able to establish a three-dimensional model of the human (Col 7 Lines 48-51 AND see note #2 below), is able to recognize the head and/or neck and/or trunk of the human (Col 8 Lines 32-35), and is able to judge a spatial position and/or posture of the head and/or neck and/or trunk of the human (Col 8 Lines 32-37, “The central information processor 4 will store these parameters and work out the best physiological curve based on the above data.”); at least one sleep position determining module (3 – Fig. 1) is able to determine a sleep position of the human based on the spatial position and/or posture of the head and/or neck and/or trunk of the human (Col 8 Lines 40-47 “the sensor 3 may collect information about the sleeper, …., to ensure that the sleeper has a most natural and physiologic sleeping posture”); and at least one form adjustment module (2 – Fig. 1) is able to control the at least one adjusting unit (8 – Fig. 2) to adjust the height of the pillow (Col 6 Lines 25-31), so as to change the posture of the head (Col 6 Lines 35-41). 
Note #1: Positional information is understood to be an occupied space by an object with respect to another object. As such, information from a coordinate system (x, y, z) could be utilized to describe the specific location and therefore would allow a user to gain positional information of an object. Therefore, acquiring positional information of a head.
Note #2: A ‘stereoscopic image’ is capable of creating a perception of a three-dimensional model by combining two orthogonal images as described by the prior art of Ho (US 10722055 B2). As such, the two combination of two orthogonal images forming a third image in a three-dimensional view, whether it is real or an illusion, would be considered a visual representation (e.g. ‘model’) of the proposed structure. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 10722055 B2) in view of JP 2017533744 A.
In regards to Claim 14, Ho teaches: A bedding device (Fig. 1), being a pillow (1 – Fig. 1, Col 5 Lines 21-22), and comprising: at least one adjusting unit (8 – Fig. 2) is able to adjust a height of the pillow (Col 6 Lines 25-31); at least one human measurement module (4 – Fig. 1) is able to measure a three-dimensional surface morphology of a human (Col 5 Lines 35-39, “the central information processor 4 may receive information from the sensor 3, recognize whether the sleeper is lying supine or laterally, and acquire positional information of the head of the sleeper” | see note #1 below) and/or a quilt covering the human, is able to recognize the head and/or neck and/or trunk of the human (Col 8 Lines 32-35), and is able to judge a spatial position and/or posture of the head and/or neck and/or trunk of the human (Col 8 Lines 32-37, “The central information processor 4 will store these parameters and work out the best physiological curve based on the above data.”); at least one sleep position determining module (3 – Fig. 1) is able to determine a sleep position of the human based on the spatial position and/or posture of the head and/or neck and/or trunk of the human (Col 8 Lines 40-47 “the sensor 3 may collect information about the sleeper, …., to ensure that the sleeper has a most natural and physiologic sleeping posture”); and at least one form adjustment module (2 – Fig. 1) is able to control the at least one adjusting unit (8 – Fig. 2) to adjust the height of the pillow (Col 6 Lines 25-31), so as to change the posture of the head (Col 6 Lines 35-41). 
Ho (US 10722055 B2) does not teach: is able to establish a three-dimensional model of the human
JP 2017533744 A teaches: is able to establish a three-dimensional model of the human (“acquire two infrared images through two 90 degrees left and right angles, and combine them as “three-dimensional images”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ho (US 10722055 B2) with these aforementioned teachings of JP 2017533744 A with the motivation of combining two images to further allow for a more advanced view, in order to analyze the anatomical features and better position or adjust the user based off the images acquired. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/20/2022